Exhibit 99.1 Press Release For Immediate News Release October 12, 2011 Mission West Properties Announces Third Quarter 2011 Operating Results Cupertino, CA – Mission West Properties, Inc. (NASDAQ: MSW) reported today that Funds From Operations (“FFO”) for the quarter ended September 30, 2011, was approximately $14,120,000, or $0.13 per diluted common share, (considering the potential effect of all O.P. units being exchanged for shares of the Company’s common stock) as compared to approximately $11,770,000, or $0.11 per diluted common share, for the same period in 2010. On a sequential quarter basis, FFO for the quarter ended June 30, 2011, was approximately $0.13 per diluted common share. For the nine months ended September 30, 2011, FFO decreased to $44,069,000, or $0.42 per diluted common share, from FFO of $44,836,000, or $0.43 per diluted common share, for the nine months ended September 30, 2010. Realized and unrealized gain from investment in marketable securities and litigation proceeds accounted for approximately $0.05 per diluted common share for the nine months ended September 30, 2010. Net income for the quarter ended September 30, 2011, was approximately $7,436,000 as compared to approximately $5,471,000 for the quarter ended September 30, 2010. Net income per diluted share available to common stockholders was approximately $0.08 for the quarter ended September 30, 2011, compared to $0.06 for the quarter ended September 30, 2010, a per share increase of approximately 33%. Net income for the nine months ended September 30, 2011, was approximately $24,741,000 as compared to approximately $25,655,000 for the nine months ended September 30, 2010. For the nine months ended September 30, 2011, net income per diluted share available to common stockholders was $0.27, down from $0.29 a year ago, a per share decrease of approximately 7%. Realized and unrealized gain from investment in marketable securities and litigation proceeds accounted for approximately $0.05 per diluted common share for the nine months ended September 30, 2010. On July 1, 2011, the Company acquired an approximately 67,500 rentable square foot R&D building located at 5941 Optical Court in San Jose, California from the Berg Group. The total acquisition price for this property was approximately $10,825,000. The first year unleveraged cash return for this acquisition is 8.50%. The Company acquired this property by paying $2,000,000 in cash and issuing an unsecured short-term note payable in the amount of approximately $8,825,000 with an interest rate of 3.50%, which is due October 31, 2011. As of September 30, 2011, the remaining balance on the note payable was approximately $305,000. On September 1, 2011, the Company entered into a change in terms agreement with Heritage Bank of Commerce to amend the maturity date of the $17,500,000 revolving line of credit to September 15, 2013.The interest rate on the revolving line of credit is the greater of LIBOR plus 1.75% or 4.00% per annum.The Heritage Bank of Commerce loan is secured by three properties consisting of approximately 219,000 rentable square feet.The Company paid approximately $21,000 in loan and legal fees in renewing the revolving line of credit. Company Profile Mission West Properties, Inc. operates as a self-managed, self-administered and fully integrated REIT engaged in the management, leasing, marketing, development and acquisition of commercial R&D properties, primarily located in the Silicon Valley portion of the San Francisco Bay Area. Currently, the Company manages 112 properties totaling approximately 8.1 million rentable square feet. For additional information, please contact Investor Relations at 408-725-0700. The matters described herein contain forward-looking statements. Such statements can be identified by the use of forward-looking terminology such as “will,” “anticipate,” “estimate,” “expect,” “intend,” or similar words. Forward-looking statements involve a number of risks, uncertainties or other factors beyond the Company’s control, which may cause material differences in actual results, performance or other expectations. These factors include, but are not limited to, the ability to complete acquisitions from the Berg Group and other factors detailed in the Company’s registration statements, and periodic filings with the Securities & Exchange Commission. MISSION WEST PROPERTIES, INC. SELECTED FINANCIAL DATA (In thousands, except share, per share and property data amounts) STATEMENTS OF OPERATIONS Three Months Ended Sept 30, 2011 Three Months Ended Sept 30, 2010 Nine Months Ended Sept 30, 2011 Nine Months Ended Sept 30, 2010 OPERATING REVENUES: Rental income Tenant reimbursements Other income Total operating revenues OPERATING EXPENSES: Operating and maintenance Real estate taxes General and administrative Depreciation and amortization Total operating expenses Operating income OTHER INCOME (EXPENSES): Equity in earnings of unconsolidated joint venture 13 46 31 Interest income 54 1 51 Realized and unrealized gain from investment - - - Interest expense ) Interest expense – related parties ) Income from continuing operations Discontinued operations: Loss from discontinued operations ) Net income Net income attributable to noncontrolling interests ) Net income available to common stockholders Income per share from continuing operations: Basic Diluted Income per share from discontinued operations: Basic - Diluted - Net income per share to common stockholders: Basic Diluted Weighted average shares of common stock (basic) Weighted average shares of common stock (diluted) Weighted average O.P. units outstanding FUNDS FROM OPERATIONS Three Months Ended Sept 30, 2011 Three Months Ended Sept 30, 2010 Nine Months Ended Sept 30, 2011 Nine Months Ended Sept 30, 2010 Funds from operations Funds from operations per share (2) Outstanding common stock Outstanding O.P. units Weighted average O.P. units and common stock outstanding (diluted) FUNDS FROM OPERATIONS CALCULATION Three Months Ended Sept 30, 2011 Three Months Ended Sept 30, 2010 Nine Months Ended Sept 30, 2011 Nine Months Ended Sept 30, 2010 Net income Add: Depreciation and amortization Depreciation and amortization in unconsolidated joint venture 60 60 Less: Noncontrolling interests in joint ventures ) Funds from operations Funds From Operations (“FFO”) is a non-GAAP financial measurement used by real estate investment trusts (“REITs”) to measure and compare operating performance. As defined by NAREIT, FFO represents net income (loss) (computed in accordance with GAAP, accounting principles generally accepted in the United States of America), excluding gains (or losses) from debt restructuring and sales of property, plus real estate related depreciation and amortization (excluding amortization of deferred financing costs and depreciation of non-real estate assets) and after adjustments for unconsolidated partnerships and joint ventures. Management considers FFO to be an appropriate supplemental measure of the Company’s operating and financial performance because when compared year over year, it reflects the impact to operations from trends in occupancy rates, rental rates, operating costs, general and administrative expenses and interest costs, providing a perspective not immediately apparent from net income.In addition, management believes that FFO provides useful information about the Company’s financial performance when compared to other REITs since FFO is generally recognized as the industry standard for reporting the operations of REITs. FFO should neither be considered as an alternative for net income as a measure of profitability nor is it comparable to cash flows provided by operating activities determined in accordance with GAAP. FFO is not comparable to similarly entitled items reported by other REITs that do not define them exactly as we define FFO. PROPERTY AND OTHER DATA: Three Months Ended Sept 30, 2011 Three Months Ended Sept 30, 2010 Nine Months Ended Sept 30, 2011 Nine Months Ended Sept 30, 2010 Total properties, end of period Total square feet, end of period Average monthly rental revenue per square foot (3) Occupancy for leased properties 66.7% 67.8% 66.7% 67.8% Straight-line rent Leasing commissions Non-recurring capital expenditures LEASE ROLLOVER SCHEDULE: Year # of Leases Rentable Square Feet 2011 Base Rent (5) 2011 (4) 6 13 6 20 8 8 10 4 1 Thereafter 3 Total 79 BALANCE SHEETS September 30, 2011 December 31, 2010 Assets Investments in real estate: Land Buildings and improvements Real estate related intangible assets Total investments in properties Accumulated depreciation and amortization ) ) Assets held for sale, net Net investments in properties Investment in unconsolidated joint venture Net investments in real estate Cash and cash equivalents Restricted cash - Deferred rent Other assets, net Total assets Liabilities and Equity Liabilities: Mortgage notes payable Mortgage note payable – related parties Note payable – related parties - Revolving line of credit - Interest payable Security deposits Prepaid rent Liabilities related to assets held for sale 8 - Dividends and distributions payable Accounts payable and accrued expenses Total liabilities Commitments and contingencies. Equity: Stockholders’ equity: Common stock, $.001 par value 22 22 Additional paid-in capital Distributions in excess of accumulated earnings ) ) Total stockholders’ equity Noncontrolling interests in operating partnerships Total equity Total liabilities and equity Includes approximately $395 and $124 in amortization expense for the three months ended September 30, 2011 and 2010, respectively, and $575 and $584 in amortization expense for the nine months ended September 30, 2011 and 2010, respectively, for the amortization of in-place lease value intangible asset pursuant to the Business Combinations Topic of the Financial Accounting Standards Board Accounting Standards Codification. Calculated on a fully diluted basis. Assumes conversion of all O.P. units outstanding into the Company’s common stock. Average monthly rental revenue per square foot has been determined by taking the cash base rent for the period divided by the number of months in the period, and then divided by the average occupied square feet in the period. Excludes four month-to-month leases for approximately 69,000 rentable square feet and approximately $159 in cash rent. Base rent reflects cash rent. Includes a one-time rent adjustment of approximately $1,638 from a tenant dispute resolution.
